Title: To George Washington from Benjamin Goodhue, 30 June 1789
From: Goodhue, Benjamin
To: Washington, George



New York June 30th 1789

Mr Goodhue, a member from Massachusetts, and resident in the Town of Salem would beg leave, in as much as the bill for collecting the revenue, now before Congress contemplates the formation of several districts, at which Officers are to be appointed, for the purpose of making such collection, humbly to recommend to the President of the United States, such persons, for filling those Offices within his neighbourhood, as by his personal knowledge of their abilities and integrity he may deem worthy of such a trust, and whose appointments, he has the fullest assurance will meet the general wishes of his Constituents.
For the district of Salem, William Pickman Esqe as a Collector, and Joseph Hiller as Naval Officer—the former he has known from Childhood, and is one of the best families in the Town, is now their Representative in the State legislature, and is strongly recommended to several members of Congress, by his Townsmen, as well as some of the first characters in the State, as being well qualified for this Office—the latter is an amiable and worthy man, who now irreproachably holds the same office, under the State government—for a Surveyor for Salem, Mr Goodhue is not yet prepared for a recommendation, but will endeavour to be in season.
For a Surveyor for Marblehead, Stephen Sewall, for Beverly, Josiah Batchelder Esqr., and for Ipswich, Jeremiah Staniford,

each of whom are now employed, in their respective ports as Naval Officers.
For the district of Newbury port, are Michael Hodge, Jonathan Titcomb and Stephen Cross, two of whom are now employed in the State revenue, and the other is well qualified for such business.
